198 S.W.3d 177 (2006)
STATE of Missouri, Respondent,
v.
Cheyenne SMITH, Appellant.
No. WD 65011.
Missouri Court of Appeals, Western District.
August 15, 2006.
Ellen H. Flottman, State Public Defender Office, Columbia, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Jayne T. Woods, *178 Office of Attorney General, Jefferson City, for respondent.
Before HAROLD L. LOWENSTEIN, Presiding Judge, PAUL M. SPINDEN, Judge, and THOMAS H. NEWTON, Judge.

ORDER
Cheyenne Smith appeals the circuit court's judgment convicting him of first-degree robbery and armed criminal action. We affirm. Rule 30.25(b).